 ROBBRINS DOOR & SASH COMPANY. INCRobbins Door & Sash Company, Inc. and TeamstersLocal Union No. 776, a/w International Broth-erhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America and TeamstersLocal Union No. 773, a/w International Broth-erhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America. Cases 4-CA-11445 and 4-CA-11613March 4, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn September 17, 1981, Administrative LawJudge Thomas A. Ricci issued the attached Deci-sion in this proceeding. Thereafter, Respondent andthe General Counsel filed exceptions and a sup-porting brief, respectively. Charging Party Team-sters Local Union No. 773 filed a brief in opposi-tion to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge, and to adopt his recommended Order, asmodified herein. 2Unlawfulness of the Warning Posted atRespondent's Allentown FacilityThe Administrative Law Judge found, and weagree, that Respondent violated Section 8(a)(5) and(1) of the Act by instituting several unilateralchanges at its Harrisburg and Allentown facilitieswithout having reached impasse. Furthermore, weagree that, even assuming arguendo that impassehad been reached on any of the issues, the changesinstituted were not reasonably comprehendedwithin the proposals Respondent had offered to thei Respondent has excepted to certain credibility findings made bhy heAdministrative l.avw Judge It is the Board's established policy not tooverrule an administrative lasw judge's resolutions with respect to credi-hility unless the clear preponderance of all of the relevant esidence con-vinces us that the resolutions are incaorrect Standard DrOI0'all Products.Inc. 91 NLRB 544 (1950). enfd 188 F2d 362 (3d Cir 1951) We havecarefully examined the record and find no basis for reversing his findings2 While we adopt the Administrative Laws Judge's findings that crltainof Respondent's conduct violated Sec 8{a)(5) and (I) of the Act. se findit unnecessary to pass on Whether Respondent's colnduct also violatedSec 8(a)(). as found by the Administrative Lass Judge. since such addi-tional findings do not materially affect the remedyWe do not find that Respondent's conduct constituted the lspe of egre-gious behavior swhich U ould uarrant broad inlullntise relief I/iAI,nliF/}xdi, 242 Nl RH 1357 (1979) Therefore we conclhide thit a nalrrou.order sould he more responsive to the partllcular iictliollrs O Responldctltand the Order is modified accordingly260 NLRB No. 88Union during its bargaining sessions, and thus con-stituted a violation of Section 8(a)(5) and (1) onthis alternative basis.We disagree, however, with the AdministrativeLaw Judge's conclusion that Respondent did notviolate the Act when it posted a warning notice toits Allentown employees at the beginning of Octo-ber 1980. The notice advised employees of a pro-gressive discipline procedure that would be imple-mented in the event any employee was found to beengaging in slowdown activity, with a week's sus-pension imposed for a first offense and dischargefor a second offense. Although finding that theissue of discipline procedure in the event of slow-down activity had not been discussed during thesix previous bargaining sessions, and that the proce-dure does not conform to any provision of the pre-vious collective-bargaining agreement, the Admin-istrative Law Judge concluded that Respondenthad a right to take such action "[i]n the heat offrustrating negotiations." We conclude that Re-spondent has no right to effectuate such a changewithout bargaining. The previous bargaining con-tract set forth procedure for suspensions and dis-charges, and the posting of the warning, imple-menting a different procedure, constituted an un-lawful unilateral change in an existing condition ofemployment. We therefore find that Respondentviolated Section 8(a)(5) and (1) of the Act when itposted the warning notice in early October 1980, atits Allentown facility.Dues CheckoffAmong the changes instituted by Respondentupon expiration of the collective-bargaining agree-ment at its Harrisburg facility was the discontinua-tion of checking off union dues from payroll. TheAdministrative Law Judge concluded that this con-stituted a violation of Section 8(a)(5) and (1). Wedisagree. It is well settled that an employer's dutyto check off union dues is extinguished upon theexpiration of the collective-bargaining agreementwhich created that duty.3Here, the previous contract expired at the end ofJuly 1980, and the parties were unable to agree ona temporary extension during the course of the ne-gotiations. Respondent ceased deducting the uniondues from the payroll in August 1980. Under thesecircumstances, Respondent's obligation to check offunion dues expired with the contract, and its failureto continue to do so did not constitute a violationof Section 8(a)(5) and (1). Accordingly, we shall,' Orlrz bunral IlHome (Corp., 250 NLRB 730. 731. fn t (19ll); PeerlessRufinig (Co Iid, 247 NLRBI 5X) (19()) RBethlehem Ste5e/ C( o (Shiphbud-ing Dtoii,.r. I 1t16 NI RHB 5I(l. 1502 (19621. remanded 120 F 2d 615 (3dCir 1931). cert denied 175 U S 984 (19641659 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand hereby do, dismiss this allegation of the com-plaint.AMENDED CONCLUSIONS OF LAW1. Delete from Conclusion of Law 3 the follow-ing words:"by discontinuing the practice of deductingunion dues from payroll and forwarding them tothe Teamsters Union."2. Substitute the following for Conclusion ofLaw 4:"4. By discontinuing payment of Blue Cross andBlue Shield medical insurance benefits on behalf ofits employees, by discontinuing contributions to theTeamsters pension fund on behalf of its employees,by denial of holiday benefits previously enjoyed,and by posting a warning notice changing disci-pline procedure for work slowdown activity, all atthe Allentown facility, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act."3. Delete from Conclusions of Law 3, 4, 5, and 6the references to Section 8(a)(3).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Robbins Door & Sash Company, Inc., Allentown,Pennsylvania, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, as so modified:1. Substitute the following for paragraph l(c):"(c) Unilaterally posting a warning notice to itsemployees changing discharge procedure in theevent of a work slowdown."2. Substitute the following for paragraph l(g):"(g) In any like or related manner restraining orcoercing its employees in the exercise of the rightsguaranteed them by Section 7 of the Act."3. Delete paragraph 2(f) and reletter subsequentparagraphs accordingly.4. Substitute the attached notices for those of theAdministrative Law Judge.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR REL.ATIONS BOARDAn Agency of the United States Governmenthave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT refuse to bargain with Team-sters Local Union No. 776 as the exclusiverepresentative of the following appropriatebargaining unit employees:All employees employed and working asshippers, drivers, glaziers, marlite shippers,shopmen, bench hands, helpers and laborers,employed by the Employer at its Harris-burg, Pennsylvania, location, excluding allother employees and all supervisors as de-fined in the Act.WE WILL NOT unilaterally continue to with-hold payments into the Teamsters pensionfund on behalf of the employes in the bargain-ing unit.WE WILL NOT unilaterally continue to with-hold premium payments into the Teamstershealth and welfare fund on behalf of the em-ployees in the bargaining unit.WE WILL NOT unilaterally change the se-niority system, or the holiday and vacationbenefits, from the system in existence beforeAugust 1980.WE WIL. NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE Wit l pay irto the Teamsters pensionfund all moneys unilaterally withheld since ex-piration of our collective-bargaining agreementwith that union in July 1980.WEF WILL compensate all employees ad-versely affected by our having withheld pay-ments into that fund after expiration of the col-lective-bargaining agreement with Local 776in July 1980.WE WILL make whole Carl Keister, RobertNovakowski, and Dennis Gelnett for any lossof earnings they may have suffered by virtueof their layoff in September 1980, with inter-est.WE WIll make whole any employees whohave suffered a loss of pay in consequence ofour having unilaterally denied them previouslyenjoyed holiday and vacation benefits.ROBBINS DOOR & SASH COMPANY,INC.After a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that we660 ROBBINS DOOR & SASH COMPANY. INCAPPENDIX BDECISIONNOTICE TO EMPI.OYNIiSPOSTED BY ORDER OF THENATIONAL LABOR REI.ATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WIL L NOT refuse to bargain with Team-sters Local Union No. 773 as the exclusiverepresentative of the following appropriatebargaining unit employees.All truckdrivers, helpers and warehousemenat the Employer's Allentown, Pennsylvania,facility, excluding all other employees andall supervisors as defined in the Act.WE WILL NOT unilaterally continue to with-hold payments into the Teamsters pensionfund on behalf of the employees in the bar-gaining unit.WE WILL NOT unilaterally continue to with-hold premium payment to Blue Cross and BlueShield to the benefit of the employees in thebargaining unit.WE WILL NOT unilaterally change our holi-day and/or vacation benefit system from thesystem in effect before August 1980.WE WILL NOT unilaterally continue to postwarning notices regarding a new dischargepolicy in the event of work slowdown activi-ty, or to implement such policy.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL pay into the Teamsters pensionfund all moneys unilaterally withheld since ex-piration of our collective-bargaining contractwith that union in July 1980.WE WILL compensate all employees ad-versely affected by our having withheld pay-ments to Blue Cross and Blue Shield after ex-piration of the collective-bargaining agreementwith Local No. 773 in July 1980.WE WILL make whole any employees whohave suffered a loss of pay by our having uni-laterally denied them previously enjoyed holi-day and vacation benefits.ROBBINS DOOR & SASH COMPANY,INC.STAIFMINTI OF THF CASETHOMAS A. RIccl, Administrative Law Judge: This isa consolidated proceeding in which a hearing was heldon July 15 and 16, 1981, in Harrisburg, Pennsylvania, onseparate complaints issued against Robbins Door & SashCompany, Inc., herein called the Respondent or theCompany. In Case 4-CA-11445 a complaint issued onNovember 12, 1980, based on a charge filed by Team-sters Local Union No. 776, a/w International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, herein called Local 776, on Septem-ber 25. 1980. In Case 4-CA-11613 a complaint issued onDecember 23, 1980, based on a charge filed on Novem-ber 19, 1980, by Teamsters Local Union No. 773, a/wInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, herein calledLocal 773. The issues presented are whether the Re-spondent violated Section 8(a)(5) at both of these loca-tions. Briefs were filed after the close of the hearing byall parties.Upon the entire record and from my observation ofthe witnesses, I make the following:FINDINGS OF FACT1. THE BUSINESS OF THE RESPONDFNTThe Respondent. a Pennsylvania corporation, is en-gaged in the wholesale distribution of millwork and re-lated products at both the two locations involved.During the year preceding issuance of the complaints,the Respondent purchased and received goods and mate-rials valued in excess of :50.000 directly from out-of-state sources. I find that the Respondent is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II. THE l.ABOR ORGANIZATIONS INVOLVEDI find that both Locals No. 776 and No. 773, affiliatedwith the Teamsters International Union, are labor organi-zations within the meaning of Section 2(5) of the Act.tll. THE UNFAIR LABOR PRACTICESThis is essentially a refusal-to-bargain case, presentingdiversified details but all interrelated to a single funda-mental question. Two of the Respondent's locations areinvolved, one at Harrisburg and the other in Allentown,both in Pennsylvania. The Teamsters Union has for yearsrepresented the employees at both places, Local 776 atHarrisburg and Local 773 at Allentown. The last collec-tive-bargaining agreements between the parties expired inJuly 1980, the one in Harrisburg on July 29 and the onein Allentown on July 31. There were a number of bar-gaining sessions aimed at contract renewal at both places,with the respective Local Union and management agentsparticipating; proposals and counterproposals in greatnumber were exchanged. The same company lawyer par-ticipated in all the negotiation conferences.661 DECISIONS OF NATIONA I LABOR RELATIONS BOARDThe Local 776 contract at Harrisburg was not ex-tended upon its expiration. The Union called a strike thenext day, and all 12 employees ceased work. They of-fered to return 3 weeks later and were all reinstated. AtAllentown Local 773 and the Company agreed to, anddid, extend their contract to September 8, 1980. Therewas no strike at that location, where about 11 employeeswork. The bargaining sessions, which had started in July,continued into September, October, and December. Asto Harrisburg, at least, as one of the company witnessessaid: "The Company is open to negotiations." Thismeans that as of July 15, 1981, the day of the hearing,the Company still conceded the Union's continuing ma-jority representative status.Each of the union contracts had been in effect for 3years when they expired; they covered in detail everyaspect of the employees' duties, obligations, and compen-sations, both direct wages and so-called indirect fringebenefits. And the Respondent always complied with thecontracts and implemented their terms into what thenbecame the established conditions of employment. Afterthe contracts expired, albeit at different dates at the twolocations, the Respondent changed many of these "con-ditions of employment" without advance notice to theemployees or to either of the Local Unions. This, whileit was engaged in collective-bargaining negotiations withthe exclusive majority representatives. The complaintscall each of these unilateral changes in conditions of em-ployment a deliberate bypassing of the established bar-gaining agent, and therefore violations of Section 8(a)(5)of the Act.At the Harrisburg location, beginning in August, theCompany stopped all payments to the Teamsters pensionfund, and to the Teamsters health and welfare fund; italso stopped checking off union dues and sending themto the Union. In Allentown, after September 8, it discon-tinued both the pension fund contributions and the BlueCross and Blue Shield payments. As the months wenton, the Company also changed its vacation policy, andbegan denying the employees some of the holidays theyhad enjoyed during the previous years. This was all donewithout advance notice to or agreement by the Unionson any item so changed.Changing substantive conditions of employment with-out first discussing the idea with a bargaining agent,indeed during the very period that the parties are en-gaged in the collective-bargaining process, is a directunfair labor practice, is the clearest of Board law.N.L.R.B. v. Benne Katz, Alfred Tinkel, and Murray Katz,d/b/a Williamsburg Steel Products Company, 369 U.S. 736(1962). Exactly what the Respondent's argument, or ar-guments, in defense of this case may be, I was unable toreally comprehend throughout the hearing.One defense contention that seems to emerge from theoblique testimony by company witnesses is that becauseany party to any contract is no longer bound by its termsonce it has expired, the employer, in this instance, wasfree to carry on its business as though the contracts hadnever existed. Repeated emphasis was placed on the factthat the Allentown contract expired on September 8, andnot later. The Respondent also made much of the factthat it wanted to extend the Harrisburg contract for afurther period so that it would remain in effect while theparties continued talking. In fact, on July 29, the verylast day of the contract, the Respondent convincedHarry Arnold, the business agent who did most of thetalking for Local 776, to agree to a 2-day extension. Butwhen Arnold, that night, had a meeting of all the em-ployees to get a vote consideration based on the Re-spondent's last offer on all the contract items discussed,the employees voted to reject the offer as it stood andalso voted not to extend the contract at all. They choseinstead to strike.If this is the Respondent's defense argument, it failscompletely.' When an employer changes an employee'shourly rate of pay, discontinues contributions to his in-surance for medical and hospital expenses, stops pay-ments for work performed in the form of contributionstowards his retirement-pension fund, all without consult-ing the statutory bargaining agent about its decision tomake the changes then and there, its conduct is violativeof the law not because it disregards a contract, but be-cause it ignores the employee's bargaining agent in fixingthe terms of employment. Regardless of whether there isa contract in effect, if an employer is free to do as itchooses-and never mind the union-the entire schemeof the statute is frustrated. This is what is meant by anexclusive bargaining agent; the employer may not dealwith the employees-make changes of any kind in theirpay or other things earned for work-as though the bar-gaining agent did not exist. It is not the contract thatbinds the hands of the employer when a majority repre-sentative exists, it is Section 8(a)(5) of the Act. The manyunilateral changes made by the Respondent were unfairlabor practices not because it violated any contract-there was no contract when it made the changes-butbecause it ignored its duty to bargain as the statute com-mands.The same argument-that absent a binding contractthe employer may act independently of any union in thepicture-is obliquely made via another route. On August18, after being on strike for about 3 weeks, the Harris-burg employees decided to return to work. When theirbusiness agent, Arnold, made the offer to return to Man-ager Myron Ace, he handed him a letter. The letter read,in part: "After this vote was taken and substantiatedthere was a lot of discussion pertaining to returning towork under all conditions of the Collective-BargainingAgreement that was in force from July 30, 1977 to July29, 1980, while we continue to negotiate a settlementthat could be ratified by the membership." All Ace didwas read the letter on the phone to company counseland then tell the men they could return to work the nextmorning, which they did.Incredibly, counsel for the Union, on the record, con-tended that the "returning strikers became covered bythe contract ...by virtue of this letter." When the Re-In his brief counsel for the Respondent repeatedly joins two con-ccpts-impasse and contract expiration-as though the two were one andthe same At one point he says "I'he employee benefit programs expiredwith the expiration of the old contract inasmuch as there was neither (1)ally further extension nor (21 any new agreement The Teamsters werewell aware of the effect of its non-agreement to extend the old contractand acceded Ihereto "662 ROBBINS DOOR & SASH COMPANY, INCspondent insisted-however variously its witnessesvoiced their contentions-that whatever was said thatday did not amount to mutual agreement to reinstate andextend the old contract for any predictable period-itwas absolutely right. Collective-bargaining agreementsmust be in writing, clear, and unquestionable in their at-tainment. After very formally rejecting the Respondent'srepeated proposal to extend the old contract, it will notdo for the Union to argue that just because the employ-ees made clear they were returning to work, "under allconditions" of the past, a new contract came into being.No need to comment further on that.But again, it does not follow from the fact that therewas no contract after the employees returned, that theEmployer was free to ignore the exclusive bargainingagent and to set new rules of employment as pleased itspurpose. And we are therefore back at the beginning.2Still another defense argument seems to be-althoughI am not sure how this one was intended-that because,after they were put in effect and first understood by theemployees, the Union did not protest the various unilat-eral changes made, the Union agreed to them, or waivedany legal right to complain, or is estopped from nowfiling any charges with the Board. It is old Board lawthat waiver by a union of any statutory rights must be in"clear and unmistakable language." The Timken RollerBearing Company, 138 NLRB 15 (1962). There certainlywas nothing like that here. Even silence-not that it hap-pened here-does not constitute a waiver. Bierl SupplyCompany, 179 NLRB 741 (1969). If in writing a validwaiver must be unquestionably clear and direct, more soif the waiver is to be implied must it appear outrightlyconvincing. A possible explanation-one never to be ig-nored-is that the reason why Local No. 776 did notstrike a second time, now in protest over the deprivationof a previously enjoyed form of compensation, was be-cause of uncertainty as to the Respondent's capacity toreplace the strikers. Had the Union at Harrisburg struckwhen an employee first learned, after his wife had goneto the hospital, that the medical bills were no longercovered by insurance, it would have been an unfair laborpractice strike. The Respondent could not have replacedany strikers permanently in such a situation. But when aunion strikes it cannot be sure, in advance, what theBoard will hold in subsequent litigation of unfair laborpractice charges.As stated above, Louis Busch, the Respondent's coun-sel, was present at all bargaining sessions for both loca-tions. There were times, as the many changes in employ-ment conditions were made, and caught the employeesby surprise, when Business Agent Arnold, himself pres-2 I reach the same conclusion with respect to a mailgram Local 773sent to the Respondent at Allentown on August 18 Although no employ-ees Ihere were ever on strike, the Union wrote to the Company sayingthe employees were agreeable to keep on working while the contract ne-gotiations continued. Among other things. the message read: "Our posi-tion continues to be inclusive of a willingness to work under the identicalterms and conditions of the said collective bargaining agreement." As ithappened, the parties at Allentown did extend their old contract throughSeptember 8, but that was something entirely apart from the one-sidedstatement of position, or desire, of Local 773 set out in its mailgram. Con-tracts do not come into being because one party tells the other-unilater-ally-that there is a contractent at all the Harrisburg meetings, went directly to themanager of the plant to complain, and ask for explana-tions. Busch objected to this, and wrote several letters toArnold saying he shold not ignore "the Employer'sspokesman in collective bargaining." At one point,during the hearing, he was asked, "Is it a defense thatthe company could act unilaterally and ignore the unionbecause the union attempted to appeal the case to theownership instead of his lawyer. Is that an argument?"The lawyer answered: "It is a defense if he is bypassingthe bargaining representative ...." Without comment,I find no merit in that argument as a defense basis againstthe complaint.As it happened, there was protest against some of thedenials of existing benefits. When Arnold, of Local No.776, heard in late August that the health and welfare in-surance payments had been discontinued he complainedto the Harrisburg manager, who told him to see the com-pany lawyer about it. All the lawyer said in explanationwas: "[I]t's my [Arnold's] problem and [if] I can get any-thing out of them fine. I can take care of them. They'reour members, so it's our problem, not the company's."There is a certain amount of confusion in the record asto exactly when some of the unilateral changes in condi-tions of employment were made. But it is of no greatmoment now, for there is no question that each of thechanges were in fact made, all of them, before the nego-tiation sessions ended. Because in each and every in-stance the Respondent committed an unfair labor prac-tice, it must restore the status quo; i.e., make every pay-ment for benefits it illegally withheld and make wholeany employee who was deprived of holiday or vacationbenefits he was entitled to. It will be time enough, at thecompliance stage of this proceeding, to examine morecarefully both records of the Company and of the Unionto ascertain the exact amounts to be paid by the Re-spondent as part of the remedy required.But in one respect the element of timing is significantnow because of the ultimate defense contention made bythe Respondent in its brief. It speaks there of what hap-pened with respect to the Allentown location only, but Itake the defense position as intended for Harrisburg aswell. It argues impasse, and cites Board cases holdingthat when talking and bargaining has ended with the par-ties deadlocked on all issues so that it can be said no fur-ther negotiations could intelligently take place, the em-ployer may put into effect those terms and conditions ittried unsuccessfully to sell to the Union in proper negoti-ations. This is not what happened in this case, and theimpasse defense contention therefore will not serve.What the Respondent is really saying here is thatwhenever the Union flatly rejects one particular proposalby the employer-once, twice, or three times-therecomes into being an impasse as to that particular item indispute, and the employer may then and there put thatone of its proposals in effect regardless of anything else,as though the continuing bargaining on all other issueshad nothing to do with that one condition of employ-ment. But collective bargaining towards a comprehensivecontract means a balancing of all its terms, one offsettinganother as the parties weigh the relative value of one663 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdemand or proposal against all the others. There is a re-lationship that binds all the terms of a contract into onebundle, so to speak. In fact, throughout the remainingbargaining sessions that took place at both these loca-tions as the parties went along there was agreement onmany items. If the Locals were firm in not yielding tothe Respondent's insistence on discontinuing some of thesubstantial benefits the employees previously enjoyed,the Company was no less adamant in its position with re-spect to those same items. Each party has a right to befirm in this or that among the many economic elementsof the total package eventually sought. It is this verywheeling and dealing back and forth offering this tidbitin return for that that collective bargaining is all about.A perfect example of the Respondent's theory is whathappened at Harrisburg with respect to the health andwelfare benefits. There were six bargaining sessions forthat location-July 15, 18 and 19, August 18, September22, and October 22. Among the Company proposals thatLocal 776 refused to yield on was discontinuance of thehealth and welfare payments to the employees' benefit.On August 1, the Respondent discontinued all paymentsinto that fund. Bargaining continued during the next 3months but the Company never resumed those payments.If the Company had a right to implement one of itsoffers which up to that moment the Union had refused toconcede, it means it had a similar right to put in effecteach and every other of its various proposals which theUnion was still not ready to yield on. In that case, whatpurpose could be served by the bargaining sessionswhich came later? Putting rejected proposals in effectapace as the bargaining goes on frustrates the entire col-lective-bargaining process. This is what is meant underBoard law as prohibited action before any impasse hasbeen reached.The Company continued doing the same thing, still atHarrisburg. On September 1 it discontinued paymentsinto the pension fund. It stopped checking off union duesas it had been doing in the past. It changed the holidaysystem, denying-it would appear-previously enjoyedholiday benefits. This, all in accordance with its own notas yet accepted proposals and all before the final bargain-ing sessions of October 22. In short, the Respondentacted, in its treatment of the employees, as though thecollective bargaining in which it were engaged meantnothing.As to Allentown, there were bargaining sessions onJuly 24, 30, and 31, on August 13, 15 and 25, and on De-cember 8. Here it is said an impasse came into being onAugust 13, such as to justify every unilateral change theRespondent made thereafter. And again, the three nego-tiation sessions that followed, in each of which the par-ties discussed very many items still in dispute, are totallyignored. But while the Respondent speaks of the August13 session as to the total cutoff date for everything, itsbrief shows that it asks for impasse justification one dis-puted item at a time, each separate from any other issuediscussed. On December 4 it changed the established va-cation policy. From the Respondent's brief: "On Decem-ber 4, 1980, Robbins implemented its proposed Vacationpolicy which the Teamsters discussed and rejectedduring the second meeting on July 30, 1980." This is butanother way of saying that when a union firmly rejects acompany proposal at any stage of the bargaining, the em-ployer is free to implement that particular one. The sameidea appears in repeated phrases such as "ongoing im-passe," "the Teamsters were intractable," "the truculenceof the Union," and "the intransigence of the Union," etc.That the Respondent in fact rejected the fundamentalprinciple of collective bargaining in this case is moreconclusively shown by the action it took at Allentown atthe end of September. It will be recalled that the con-tract at that location had been extended to no later thanSeptember 8. At the end of that month, without ad-vanced notice to the Union or to the employees, theCompany discontinued all payments into the health andwelfare fund and into the pension fund. Never, during allthe preceding negotiations, had it proposed such achange in the existing conditions in those two respects atthis location. When the parties met again later on De-cember 8, it is not surprising that despite the efforts of aFederal mediator all the talking that followed failed. Forthe Respondent now to say that because Local 773 raisedno great protest against this kind of unilateral changeserves little in exculpation. If ever unilateral action cameas a surprise, this was it. Anyway, on the question of si-lence by the offended party even here, see Allen W. BirdII, Receiver for Caravelle Boat Company, a Corporationand Caravelle Boat Company, 227 NLRB 1355 (1977).It is one thing for an employer to put in effect a condi-tion of employment it in good faith tried to sell the unionwhile attempting to reach a new contract. It is some-thing else again to change position, with no notice to theunion representatives, and put in effect a condition ofemployment much more damaging to the employees thanthat which the company had consistently tried to sell tothe union. Taft Broadcasting Co., WDAF AM-FM TV,163 NLRB 475 (1967), enfd. 395 F.2d 622 (D.C. Cir.1968). Clearly, even if the hard bargaining before expira-tion of the old contract could be viewed as an impasse,these unilateral actions were an absolute bypassing of thebargaining agent, and prove beyond question a determi-nation by the Respondent to make a mockery of the col-lective-bargaining process.I find that at the Harrisburg location the Respondentviolated Section 8(a)(3) and (5) of the Act by each of thefollowing acts: (I) discontinued payments into the healthand welfare fund; (2) discontinued payments to the pen-sion fund; and (3) denied holiday benefits previously en-joyed by the employees, and that by discontinuing thesystem of payroll deduction of dues checkoffs it violatedSection 8(a)(5).I find that at the Allentown location the Respondentviolated Section 8(a)(3) and (5) of the Act by each of thefollowing acts: (I) discontinued payment of Blue Crossand Blue Shield insurance benefits; (2) discontinued con-tributions to the pension fund; and (3) denied holidaybenefits previously enjoyed on November 11 and No-vember 28, 1980.By the end of calendar year 1980, the Respondent hadcommitted so many outright unfair labor practices tieddirectly to the union bargaining that it had reduced theentire process to a shambles. In fact by letter dated De-664 ROBBINS DOOR & SASH COMPANY, INC.cember 5, the Respondent's lawyer told Business AgentArnold that his union Local 776 no longer representedthe majority of the employees and that "it was in errorfor the company to attempt to negotiate." As it hadbefore, the Company continued to carry on its businessas though the Union did not exist. On January I, 1981, itposted a notice to the Harrisburg employees announcinga completely new, very detailed, vacation policy. It setsout exactly how much vacation is earned after howmany years of service and explains new rules for its im-plementation. Exactly how this new policy comparedwith the long-established system was left hanging at thehearing, the witnesses disagreeing on whether it wasbetter or worse. But it was admitted by the managementwitness that it represented a change from the past. It isprecisely that one fact-that the Company changed anexisting condition of employment without notice to orbargaining with the majority representative-that provesthe unfair labor practice. In this instance, there is noteven a claim that the innovation put in effect an offerpreviously made and rejected-to impasse-by theUnion.Just how much the employees lost in benefits by thischange in vacation policy will be verified with precisionin compliance, later. I find that by announcing the newvacation policy, and by putting it into effect, the Re-spondent again violated Section 8(a)(3) and (5) of theAct.There was another departure from past practice atHarrisburg, this one involving seniority rights. The ex-pired union contract there, received in evidence, showsexactly what the established practice was. On September23 the Company informed three shop employees-Keis-ter, Novakowski, and Gelnett-that they were being laidoff 6 days later for economic reasons. Within thegroup-shopmen, warehousemen, and truckdrivers-there are 12 employees. These three men worked in theshop at that time. In the past seniority governed amongall of them in case of layoff. As shown by the old con-tract: "Seniority, based on length of continuous servicewith the Company shall prevail at all times when skilland ability are equal." But in this case the Respondentdid not act according to seniority. Keister's senioritydated back to 1968 and Gelnett's to 1974. There weretwo truckdrivers, Sheaffer and Goodlin, who had bothfirst been hired in 1978. And Novakowski, hired in Feb-ruary 1975, was senior to Strawser, hired in Septemberof that year. The three layoffs were therefore clearly inviolation of the established system. At one point Ace, themanager at Harrisburg, said he selected these three menfor layoff "because these people were shopmen." Facedwith the union contract which showed a broader senior-ity right in the past, he then shifted and said, at anotherpoint in his testimony, that these men did not have theproper licenses to drive trucks in this area. But Ace alsoadmitted, as to Keister at least: "I'm sure that hewould've been able to do it [drive a truck] then." As toGelnett, Ace's testimony is that "to the best of myknowledge" the man did not have a license. When theUnion protested discrimination against the three men inquestion, both Keister and Gelnett were returned towork as truckdrivers. Insofar as the third man is con-cerned, there was no question of licensing involved, andthe record shows clearly that work as a warehouseman,which Strawser, junior to him, was doing, is really nodifferent from the duties of a shopman. If anything, lessskill is required of a warehouseman.Again I find that by departing from the established se-niority system, and thereby laying off these three menout of turn, without advance notice to or bargainingwith Local 776 on the subject, the Respondent violatedSection 8(a)(3) and (5) of the Act. There was talk be-tween union and company representatives about an eco-nomic layoff in the shop before this happened, but what-ever it was the Company intended to do, the unionspokesman did not agree. Merely telling the union agentwhat the Respondent intends to do does not suffice toexcuse what is a clear unilateral change of conditions ofemployment during the collective-bargaining process.There is one final allegation in the complaint that I donot think is supported by the evidence. At the beginningof October the Company posted the following notice inAllentown:WARNINGThis constitutes a warning to all employees con-cerning slow down activity. Any attempt by anyemployee not to do a full day's work for a full day'spay will be subject to the following action: -1.First offense-one week discharge without pay. 2.Second offense-discharge.While not really disputing the Respondent's right tothreaten discharge of an employee for engaging in a de-liberate slowdown on the job, the General Counselargues that the method of procedure on just how topunish any possible offender could only be set after dis-cussion with the Union. To characterize this notice as aunilateral change in existing conditions of employmentrequires too great a straining of words. There was noslowdown experience in the past, and there was no de-tailed system for discipline against such form of behav-ior. In the heat of frustrating negotiations, with the Com-pany depriving the employees of past benefits while ig-noring their union, it would not be surprising if somekind of tension, and even misbehavior in the shop, tookplace. I think in such circumstances the employer has aright to announce it will take drastic action to enforce afull day's work for a full day's pay. In any event, thenotice apparently served a salutary purpose, for no onewas found guilty and the notice was removed soonthereafter.IV. rHi REMEDYAs set out above, to undo the effects of its unfair laborpractices the Respondent must resume paying to the em-ployees' benefit premiums for health and welfare benefitsin Harrisburg to the Union's fund, and in Allentown toBlue Cross and Blue Shield. If it should come to lightthat any of the employees here involved incurred medi-cal, hospital, or related expenses, which they personallyhad to pay, in consequence of having lost the previously665 DECISIONS OF NATIONAL LABOR RELATIONS BOARDenjoyed insurance coverage, the Respondent shall haveto reimburse them individually for such expenses paid.The Respondent must also pay into the Union's pen-sion fund all moneys withheld at both locations from theday it discontinued such payments to the day it bargainsin good faith with each of the two Teamsters locals.As to holidays and vacations denied employees at bothlocations in consequence of the unilateral action taken bythe Respondent, it must make whole the employees soprejudiced, the exact amounts due to be determined by alater investigation of pertinent records.In addition, the Respondent must make whole Keister,Novakowski, and Gelnett for any loss of earnings suf-fered in consequence of their having been improperlylaid off in September 1980.And finally, the Respondent must, on request of thelocal unions, bargain in good faith in each of the bargain-ing units.V. THE FF CT OF THE UNFAIR I.AHOR PRACTICIESUPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with the operationsof the Respondent described in section 1, above, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.CONCI USIONS OF LAW1. By refusing to bargain in good faith with TeamstersLocal Union No. 776, a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, as exclusive bargaining agent of employees inthe appropriate bargaining unit, the Respondent has vio-lated and is violating Section 8(a)(5) of the Act. The ap-propriate bargaining unit is:All employees employed and working as shippers,drivers, glaziers, marlite shippers, shopmen, benchhands, helpers and laborers, employed by the Em-ployer at its Harrisburg, Pennsylvania, location, ex-cluding all other employees and all supervisors asdefined in the Act.2. By refusing to bargain in good faith with TeamstersLocal Union No. 773, a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, as the exclusive bargaining agent of employeesin the appropriate bargaining unit, the Respondent hasviolated and is violating Section 8(a)(5) of the Act. Theappropriate bargaining unit is:All truckdrivers, helpers and warehousemen at theEmployer's Allentown, Pennsylvania, facility, ex-cluding all other employees and all supervisors asdefined in the Act.3. By discontinuing payments into the health and wel-fare fund, by discontinuing payments into the Teamsterspension fund, by discontinuing the practice of deductingunion dues from payroll and forwarding them to theTeamster Union, and by denying holiday benefits previ-ously enjoyed by its employees, all at its Harrisburg lo-cation, the Respondent has violated and is violating Sec-tion 8(a)(5) and (3) of the Act.4. By discontinuing payment of Blue Cross and BlueShield medical insurance benefits on behalf of its em-ployees, by discontinuing contributions to the Teamsterpension fund on behalf of its employees, and by denial ofholiday benefits previously enjoyed, all at its Allentownlocation, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section8(a)(3) and (5) of the Act.5. By announcing and implementing a changed vaca-tion policy at its Allentown location, the Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(3) and (5) of the Act.6. By laying off employees Carl Keister, Robert Nova-kowski, and Dennis Gelnett, the Respondent has violatedand is violating Section 8(a)(3) and (5) of the Act.7. By all of the foregoing conduct the Respondent hasviolated and is violating Section 8(a)(1) of the Act.8. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following:ORDER3The Respondent, Robbins Door & Sash Company,Inc., Allentown and Harrisburg, Pennsylvania, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain with Teamsters Locals 776 and773 for its Harrisburg and Allentown, Pennsylvania, lo-cations, respectively, as the exclusive bargaining repre-sentatives of all the employees in the appropriate units.(b) Unilaterally discontinuing payments, on behalf ofall the employees involved, for health and welfare insur-ance, Blue Cross and Blue Shield insurance, and retire-ment pension fund.(c) Refusing to deduct union dues via payroll deduc-tion and forwarding them to Local 776.(d) Unilaterally denying holiday benefits to the em-ployees involved previously enjoyed, without bargainingwith their union on the subject.(e) Changing its vacation policy to the disadvantage ofthe employees without prior consultation with theUnion.(f) Laying off employees in disregard of their estab-lished seniority rights, without prior consultation withand bargaining with their union representative.(g) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed under Section 7 of the Act.:' In the event no exceptiolls are filed as provided by Sec. 102.46 of theRules and Regulations of the National l.abor Relations Board. the find-ings. conclusions. and recommended Order herein shall, as provided inSec 10248 of the Rules and Regulatios,, be adopted by the Board andbecome its findings, conclusions. and Order, and all objections theretoshall be deemed waived for all purposes666 ROBBINS DOOR & SASH COMPANY, INC.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Recognize and, upon request, bargain collectivelywith Teamsters Local Unions 776 and 773, as the exclu-sive representatives of the employees in the appropriateunits described below, with regard to rates of pay, hoursof employment, and other terms and conditions of em-ployment and, if understandings are reached, embodysuch understandings in signed agreements. The appropri-ate bargaining units are as follows:All employees employed and working as shippers,drivers, glaziers, marlite shippers, shopmen, benchhands, helpers and laborers, employed by the Em-ployer at its Harrisburg, Pennsylvania, location, ex-cluding all other employees and all supervisors asdefined in the Act.All truckdrivers, helpers and warehousemen at theEmployer's Allentown, Pennsylvania, facility, ex-cluding all other employees and all supervisors asdefined in the Act.(b) Make whole Carl Keister, Robert Novakowski, andDennis Gelnett for any loss of earnings they may havesuffered by virtue of their unlawful layoff in September1980.(c) Make whole any of the employees in each of thetwo bargaining units for any loss of pay they may havesuffered in consequence of the Respondent's unlawfuldenial of holiday and vacation benefits previously en-joyed.(d) Pay into the Teamsters pension fund all money tothe credit of employees at both Allentown and Harris-burg that have been withheld since expiration of theunion contracts in July 1980, and resume making suchpayments until such time as the Respondent bargainswith both locals in good faith.(e) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(f) Resume making payroll dues deductions on behalfof authorizing employees and forward such dues to therespective Union Locals.(g) Post at its Allentown and Harrisburg, Pennsylva-nia, locations copies of the attached notices marked "Ap-pendixes A and B."4Copies of said notices, on formsprovided by the Regional Director for Region 4. afterbeing signed by its representatives, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other materi-al.(h) Notify the Regional Director for Region 4. in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.In the event that this Order is enforced by a Judgment olf a UnitedStates Court of Appeals, the words in the notice reading "Posted h.Order of the National Labor Relations Board" shall read "P'isted Pursu-ant to a Judgment of Ihe ULnited States Court of Appeals Enforclng anOrder of the National lIabor Relations Board"667